Case 7:19-cv-01817-VB Document 62 Filed 09/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

at th ft ot ---- ---X
ROBERT JAMIESON; JUDITH JAMIESON;
ROBERT JAMIESON AS TRUSTEE FOR

THE RAYMOND DAVID JAMIESON
IRREVOCABLE GRANDCHILDREN’S

TRUST; and JUDITH JAMIESON AS

TRUSTEE FOR THE JAMIESON FAMILY
FOUNDATION, ORDER

Plaintiffs,
: 19 CV 1817 (VB) yf
Vv. : q ( . yo
taxed grees pe
HECTOR A. MAY; VANIA MAY BELL; cg MI cot”

and EXECUTIVE COMPENSATION ; CoP pee

PLANNERS, INC., Ch
Defendants. :

ween nee nen nee “ne a ---X

 

 

 

By Order dated August 26, 2019, the Court denied without prejudice defendant Vania
May Bell’s request to stay this case pending resolution of her related criminal proceeding, United
States v. Bell, No. 19-cr-550-NSR (S.D.N.Y.). (Doc. #52). However, the August 26 Order
stayed all discovery in this matter pending resolution of a then-pending motion to compel
arbitration, submitted by Securities America, Inc., and Securities America Advisors, Inc.
(together, “Securities America”). (Id.).

By Opinion and Order dated December 12, 2019, the Court stayed the instant action and
compelled arbitration of plaintiffs’ claims against Securities America. (Doc. #53).

By Stipulation and Order dated September 4, 2020, plaintiffs dismissed with prejudice
their claims against Securities America. (Doc. #59). Accordingly, by separate Order that day,
the Court instructed plaintiffs to state in writing their position as to the next steps in this matter.

(Doc. #60).
Case 7:19-cv-01817-VB Document 62 Filed 09/18/20 Page 2 of 2

By letter today, plaintiffs inform the Court they consent to a stay of this matter, with
respect to their claims against defendant Bell, pending the outcome of Bell’s related criminal
proceeding. (Doc. #61),

Plaintiffs further advise that during a stay as to their claims against Bell, plaintiffs will
seek to negotiate a stipulated judgment respecting their claims against defendants Hector A. May
and Executive Compensation Planners, Inc. (“ECP”). (Id.).'

Accordingly, it is HEREBY ORDERED:

1, This action remains STAYED pending further Order of the Court.

2. By December 17, 2020, and every ninety days thereafter, plaintiffs must notify

 

the Court of (i) their efforts to seek a stipulated judgment as to their claims against May and
ECP, and (ii) the status of Bell’s related criminal proceeding.

Chambers will mail a copy of this Order to defendant Vania May Bell at her address on
the docket.

Dated: September 18, 2020
White Plains, NY

SO ORDERED

Vincent L. Briccetti
United States District Judge

 

 

May and ECP have not appeared in this action. On May 13, 2019, the Clerk of Court
entered a certificate of default as to May and ECP. (Doc. #42).

2
